SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á seis de Septiembre de mil novecientos, en el juicio seguido en el extinguido Juzgado de 1? Instancia de San Francisco y el Tribunal de este Distrito, en virtud de demanda de tercería de dominio interpuesta por Don Federico Ochoa y Malgor, prestamista y vecino de esta Ciudad, contra Don Juan Eloy Tinajero, propietario y Doña, Francisca Gil de Henríquez, ambos también vecinos de esta Capital; pleito pendiente ante Nos, en recurso de casación por infracción de ley interpuesto por Tinajero, representado y dirigido por el Letrado Don Juan Hernández López; defendido y representado el demandante por el Ledo. Don Wenceslao Bosch; no habiendo comparecido la otra parte demandada por haberse allanado á la demanda en el trámite de contestación.— Resultando: Que Don Eloy Tinajero, .por consecuencia de un juicio declarativo de menor cuantía seguido contra Doña Elena Henríquez Gil y Doña Francisca Gil, viuda de Henríquez, en cobro de cuatrocientos treinta y seis pesos provincia*356les por capital é intereses, embargó varios muebles que estaban en la casa de Doña Francisca Gil de Henriquez. — Resultando : Que Don Federico' Ochoa y Malgor estableció demanda de tercería, alegando el dominio de esos muebles porque según su demanda, se los había vendido con otros en trescientos cincuenta pesos provinciales Don Juan Macho Moreno con la obligación de dejarlos en poder de Doña Francisca Gil, viuda de Henriquez, en calidad de arrendamiento, y que comprobaba estos extremos con la escritura pública que presentó otorgada ante el Notario, Ledo. Don Antonio Alvarez Nava, en diez y seis de Agosto de mil ochocientos noventa y ocho. — Resultando : Que tramitada la tercería en la que se practicó prueba de testigos y pericial, dictó sentencia el Juzgado de D Instancia de San Francisco, declarando sin lugar la tercería; pero apelada dicha resolución el Tribunal de este Distrito en su sentencia, de ocho de Marzo último, revocó la del Juzgado, declaró con lugar la tercería y ordenó, al propio tiempo que quedasen á disposición de Don Federico Ochoa los muebles embargados por Don Eloy Tinajero. — Resultando: Que éste, por medio de su representante, interpuso recurso de’ casación por infracción de ley, fundándolo en el párrafo 79 de la Orden General número 118 porque entiende, según su escrito, "que la Sala sentenciadora incurre en manifiesto error al apreciar que el título de dominio presentado por la parte demandante, comprende los bienes objeto de la tercería., toda vez que no aparecen ni claramente individualizados, ni mucho menos identificados por la prueba supletoria, completamente deficiente, que se practicó á instancia de dicha parte demandante.” — Resultando: Que el recurso se impugnó en el acto de la vista por el Letrado de la parte recurrida. — Visto: Siendo Ponente el Juez Asociado Don José M-1 Figueras Chiqués. — Considerando : Que en la sentencia recurrida se estima como probado por la prueba supletoria y por el título de dominio presentado que éste comprende los bienes objeto de la tercería, cuya apreciación de prueba se impugna sin *357invocar el número 7? del artículo 1,690 ni citar la ley ó doctrina, legal que se crea infringida, como era necesario hacerlo, toda vez que parece referirse el recurso á error de derecho en la apreciación de las pruebas. — Considerando: Que no cumpliéndose con lo que dispone el artículo 1,718 de la Ley de Enjuiciamiento Civil, se está en el caso del número 9? del 1,727 y procede rechazar el recurso. — Fallamos : Que debemos declarar y declaramos no haber lugar á resolver el recurso por infracción de ley interpuesto por la representación de Don Eloy Tinajero á quien condenamos en las costas del mismo; y devuélvanse los autos al Tribunal de Distrito de San Juan con la certificación correspondiente a los efectos oportunos. — Así por esta'nuestra sentencia que se publicará en la Gaceta, lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José Ma. Figueras Cbiqués, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico á seis de Septiembre de mil novecientos.— E. de J. López Gaztambide.
José S. Quiñones. — José C. Hernández. — José Ma Figueras. — Rafael Nieto y Abeillé. — Louis Sulzbacher.